NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        FEB 21 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

JOSE ERNESTO RIVERA,                            No.    18-70897

                Petitioner,                     Agency No. A095-006-059

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted February 19, 2019**

Before:      FERNANDEZ, SILVERMAN, and WATFORD, Circuit Judges.

      Jose Ernesto Rivera, a native and citizen of El Salvador, petitions pro se for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his application for asylum, withholding of

removal, and relief under the Convention Against Torture (“CAT”). We have

jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
agency’s factual findings. Garcia-Milian v. Holder, 755 F.3d 1026, 1031 (9th Cir.

2014). We deny the petition for review.

         The record does not compel the conclusion that Rivera applied for asylum

within a reasonable time of any changed or extraordinary circumstances as to

excuse the untimely filing of his asylum application. See 8 C.F.R. §§ 1208.4(a)(4),

(5).

         Substantial evidence supports the agency’s determination that Rivera failed

to establish a nexus between the harm he suffered or fears and a protected ground.

See INS v. Elias-Zacarias, 502 U.S. 478, 483 (1992) (an applicant “must provide

some evidence of [motive], direct or circumstantial”); see also Zetino v. Holder,

622 F.3d 1007, 1016 (9th Cir. 2010) (“An [applicant’s] desire to be free from

harassment by criminals motivated by theft or random violence by gang members

bears no nexus to a protected ground.”). Thus, his withholding of removal claim

fails.

         Substantial evidence also supports the agency’s denial of CAT relief because

Rivera failed to establish it is more likely than not he will be tortured by or with

the consent or acquiescence of the government of El Salvador. See Aden v.

Holder, 589 F.3d 1040, 1047 (9th Cir. 2009).

         PETITION FOR REVIEW DENIED.




                                           2                                    18-70897